Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on October 17, 2019, wherein claims 1-20 are currently pending.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving/accessing information/data (receiving information by interfacing and retrieving, etc.,), data analysis and manipulation to determine more information/data (determining, generating, configuring, etc., information/data – comparing and organizing), and providing/displaying this determined information/data (for even further analysis, manipulation, and use).  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. the determining 
The core limitations of the independent claims of receiving contact center data from the contact center by an application; determining a plurality of teams associated with the contact center using the contact center data by the application; determining a plurality of agents associated with each team of the plurality of teams using the contact center data by the application; selecting a team of the plurality of teams by the application; selecting an item of a plurality of items by the application; determining whether the selected item has a simple configuration for the selected team; and when it is determined that the selected item does not have a simple configuration for the selected team: selecting a workflow corresponding to the selected item by the application; and configuring the item automatically for each agent associated with the selected team using the selected workflow and the contact center data by the application; and dependent claims, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., in the context of the claims, the claim encompasses obtaining/receiving information/data, information/data analysis and manipulation to determine more information/data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data. The claims are geared towards organizing human activities (fundamental economic practice in contact centers and 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc.,) which are recited at a high level of generality, i.e., as generic “systems,” “networks,” “applications (software/code/etc.,),” “processors,” “machines,” “graphical user interfaces (GUIs),” “databases,” “memories,” “storage medium/media”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “systems,” “networks,” “applications Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea. The dependent claims further recite obtaining/receiving/accessing information/data (receiving information by interfacing and retrieving, etc.,), data analysis and manipulation to determine more information/data (determining, generating, configuring, etc., information/data – comparing and organizing), and providing/displaying this determined information/data (for even further analysis, manipulation, and use).  The claimed invention further uses mathematical steps to analyze and determine further data (e.g. the determining and generating steps, configuring hours, analyzing patterns, shift analysis, etc.,).  These claims are also directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, 
The core limitations of claims 2 and 4-7, for example, when it is determined that the selected item does have a simple configuration for the selected team: receiving input for the selected item; and configuring the item using the received input; interfacing with a contact center by the application; and receiving the contact center data through the interface with the contact center; requesting credentials from a user associated with the contact center; and interfacing with the contact center using the requested credentials; electing the team comprises receiving input selecting the team; and wherein determining whether the selected item has a simple configuration comprises: requesting input on whether the selected item has a simple configuration; in response to the request, receiving input for the selected item; and in response to receiving the input, determining that the selected item has a simple configuration [directed towards gathering/collecting data, using the information/data for analysis/comparing/etc., and manipulating/refining/etc., the information/data to generate more data (fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions))]; and claim 3 wherein the application is a WFM application (extra-solution/post-solution activities using well-known generic software/algorithm technology that has no significant bearing on the core concept of the claims – which is workforce management (field of human resources) - fundamental economic practice in contact centers and human resource (workforce) management; and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions))), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computers, computer components/devices, and mention of software/application.  That is, but for the recitation of, for example, “systems,” “networks,” 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“systems,” “networks,” “applications (software/code/etc.,),” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform abstract processes (organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving simple information exchange. Carrying out abstract processes organizing human activities (fundamental economic practices and data organization, and managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions)) and mathematical concepts) involving information exchange is an abstract idea. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0127-0134 [general-purpose processors/computers and computing components/devices], 0140-0141) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
Since dependent claims 9-14 recite substantially similar limitations as claims 2-7, claims 9-14 are therefore rejected under the same rationale and reasoning provided above for claim 2-7.
Since dependent claims 16-20 recite substantially similar limitations as claims 2-7, claims 16-20 are therefore rejected under the same rationale and reasoning provided above for claim 2-7.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2016/0378569) in view of Etter et al., (US 9,082,094).
As per claim 1, Ristock discloses a method for configuring an application for a contact center (Abstract [“route task objects to multiple agents…workforce management…routing strategy…workflow strategy”]; Figs. 2, 5-7, 11 [see also relevant paragraphs – shows the contact center main working and routing using the system and the main application and sub-software/applications]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0055-0060 [one example of control flow – and the how the software, communication systems, servers, etc., all interact with each other – also reading on Applicant’s specification discussing the routing process]) comprising:
receiving contact center data from the contact center by an application (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact 
determining a plurality of agents (and agent groups) associated with the contact center using the contact center data by the application (¶¶ 0002 [“contact center…multiple agents”], 0024 [group of agents], 0051 [agent groups], 0004-0005 [showing plurality of agents when routing tasks to the agents], 0024 [“contact center…multiple agents or persons”], 0026-0034 [remote agent], 0030-0034 [contact center can have many centers and arrangements, and “agents…geographic locations…routing calls…remote agents…either locally-based or remote from the contact center”], 6, 0044 [various components of the contact center…multiple contact centers…distributed across various geographic locations]; 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0050 [architecture of the contact center system…communication interface])); 
determining a plurality of agents associated with each group of the plurality of groups using the contact center data by the application (¶¶ 0023-0024 [group of agents], 0051 [agents and agent groups], 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]);
determining a plurality of agents associated with each team of the plurality of groups using the contact center data by the application; selecting a group of the plurality of groups by the application; 
determining whether the selected item has a simple configuration for the selected group (note: Applicant does not define or provide a specific definition of what a “simple” configuration is (the Applicant’s specification at paras. 0080-0081 state that the “simple configuration is with respect to the team/group…item has a simple configuration if all agents associated with the team/group have the same value or setting” – where the “value or setting” can be anything at all) and the core of Applicant’s specification is routing to an agent based on the type of task and a variety of factors – which Ristock does (the type of task is determined (“configuration” of the item is taken into account) and then the routing to an agent or agent group type is initiated) & also note that an “item” is broadly described as something “associated with contact centers” or something “of the application for a contact center” (so it’s just something related/associated with a contact center – See Applicant’s specification, for one example, at paras. 0003-0005); Ristock discloses the limitation at ¶¶ 0051-0052 [“accumulates data about agents…agent groups…provides information to routing server about agents’ capacities (values or settings)…for use in driving as routing strategy…applies…rules and models”], 0056-0059 [the routing process discussed is the not], 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the 
when it is determined that the selected item does not have a simple configuration for the selected group (note that the specification is void is any explanation of an item not having a simple configuration and based Applicant’s para 0081, examiner will interpret this limitation to mean when the agents do not have the “same (exact) value or setting” (any difference will work) where “value or setting” can be anything at all as left open and broad by the Applicant; Ristock discloses this limitation at ¶¶ 0051-0052 [“accumulates data about agents…agent groups…provides information to routing server about agents’ capacities (values or settings)…for use in driving as routing strategy…applies…rules and models”], 0056-0059 [the routing process discussed also shows the difference is “value or setting” of agents and how the routing occurs – not have a simple configuration can also mean when a group of agents are “unavailable” and “relevant expertise” are used to find agents as Ristock states “destination for the interaction may be broadened to include additional recipients…status of the original destination of the interaction may be checked to determine availability and, if unavailable, then additional available recipients may be added as routing target…re-routing process…re-routing tasks”], 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group) – showing difference is “value and setting”], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]);

Although Ristock discloses all of Applicant’s above limitations, Ristock discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Ristock to 
Although Ristock states groups/department of agents and that agents can be grouped but skills, expertise, capabilities, etc., (¶¶ 0023-0024 [group of agents], 0051 [agents and agent groups], 0057-0089, 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]),  Ristock does not explicitly use the term “team.”
Analogous art Etter (agents in contact center with tasks, assignments, routing) discloses teams of agents and the teams represent groupings of agents (col. 21, line 62 – col. 22, line 6 [selection of a team of agents…groups of agents as teams…team comprising a group of agents]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock groups as teams as taught by analogous art Etter in order to show the agents categorized into separate collectives based on certain aspect to help with routing and workflow management since doing so could be performed readily by any person of ordinary skill in the art, with 

As per claim 8, claim 8 discloses substantially similar limitations as claim 1 above; and therefore claim 8 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 15, claim 15 discloses substantially similar limitations as claim 1 above; and therefore claim 15 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Ristock discloses the method of claim 1, further comprising: when it is determined that the selected item does have a simple configuration for the selected group: receiving 
Although Ristock states groups/department of agents and that agents can be grouped but skills, expertise, capabilities, etc., (¶¶ 0023-0024 [group of agents], 0051 [agents and agent groups], 0057-0089, 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]),  Ristock does not explicitly use the term “team.”

Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock groups as teams as taught by analogous art Etter in order to show the agents categorized into separate collectives based on certain aspect to help with routing and workflow management since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the term group with the term team as the agents are categorized together is a the similar fashion as in the groups in Ristock and teams in Etter (B), thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious; and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Etter would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
claim 3, Ristock discloses the method of claim 1, wherein the application is a WFM application (¶¶ 0058 [“Workforce Management (WFM)”], 0047 [Workflow Control components], 0050).
As per claim 4, Ristock discloses the method of claim 1, further comprising: interfacing with a contact center by the application; and receiving the contact center data through the interface with the contact center (figs. 1-3 & 5 [show this interfacing – also see relevant paragraphs associated with the figures]; ¶¶ 0002 [“contact centers…multiple agents…automate the routing and management of tasks…utilize capabilities of agents…efficient use of services and resources…handling various types of tasks”], 0010-0013 [contact center system, intermodule communication flow of the contact center system, and interaction task routing in the contact center system], 0014 [interaction task routing in as contact center system], 0025-0028, 0046-0050 [architecture of the contact center system…communication interface]).
As per claim 5, Ristock discloses the method of claim 4, wherein interfacing with the contact center comprises: requesting credentials from a user associated with the contact center; and interfacing with the contact center using the requested credentials (“credentials” are a very broad term and the specification ¶¶ 0041-0042 [agents…customers…authentication process], 0047-0049, 0050-0052 [interface for authentication…agents], 0065 [permits an administrator (administrator credentials)], 0075-0078, 0083-0085 [message to CTO…identify agents who possess relevant skills (form of credentials)]).
As per claim 6, Ristock discloses the method of claim 1, wherein selecting the team comprises receiving input selecting the group (¶¶ 0061-0065 [shows selecting a group based on inputs identifying characteristics, classes, tags, keywords, etc., related to the task(s)…workforce management data is utilized]; 0068-0070 [the Task Objects for the tasks identified are placed in input buffer for processing; and further inputs cause selection of a group/department of agents from where tasks are moved], 0083-0085 [applies classifications and/or models…identify characteristics…type, skill, class, etc.,; and then 
Although Ristock states groups/department of agents and that agents can be grouped but skills, expertise, capabilities, etc., (¶¶ 0023-0024 [group of agents], 0051 [agents and agent groups], 0057-0089, 0060-0061 [group workbins…the analysis may seek to determine the nature of the interaction, e.g. technical support, billing inquiry, new service inquiry, etc…analysis…type of task…skill group for handling the task…group address (“support,” group, “legal,” group)], 0063 [if the task involves a particular skill then agents with the technical skill are identified (so “teams”/groups with skill sets are organized so that proper routing can occur to the right agents)], 0069 [tasks are moved from workbins of entire group of agents or department of agents (teams) to be assigned to an agent]),  Ristock does not explicitly use the term “team.”
Analogous art Etter (agents in contact center with tasks, assignments, routing) discloses teams of agents and the teams represent groupings of agents (col. 21, line 62 – col. 22, line 6 [selection of a team of agents…groups of agents as teams…team comprising a group of agents]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Ristock groups as teams as taught by analogous art Etter in order to show the agents categorized into separate collectives based on certain aspect to help with routing and workflow management since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G); also since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the term group with the term team as the agents are categorized together is a the similar fashion as in the groups in Ristock and teams in Etter (B), thus, the simple substitution of one known element for another producing a predictable result renders the 
As per claim 7, Ristock discloses the method of claim 1, wherein determining whether the selected item has a simple configuration comprises: requesting input on whether the selected item has a simple configuration; in response to the request, receiving input for the selected item; and in response to receiving the input, determining that the selected item has a simple configuration ((note: Applicant does not define or provide a specific definition of what a “simple” configuration is (the Applicant’s specification at paras. 0080-0081 state that the “simple configuration is with respect to the team/group…item has a simple configuration if all agents associated with the team/group have the same value or setting” – where the “value or setting” can be anything at all); ¶¶ 0060-0065 [enables the agent to manually select (inputs) Task Objects for “simple” configuration (as discussed above on what Applicant very broadly states simple configuration to be)…agent has access to group workbin from which the agent can make selections], 0068-0070 [the Task Objects for the tasks identified are placed in input buffer for processing; and further inputs cause selection of a group/department of agents from where tasks are moved], 0083-0085 [applies classifications and/or models…identify characteristics; and determining the “simple” configuration and routing accordingly]).
claims 9-14, claims 9-14 disclose substantially similar limitations as claims 2-7 above; and therefore claims 9-14 are rejected under the same rationale and reasoning as presented above for claims 2-7.
As per claims 16-20, claims 16-20 disclose substantially similar limitations as claims 2-7 above; and therefore claims 16-20 are rejected under the same rationale and reasoning as presented above for claims 2-7.


Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Chan et al., (US 2015/0127400): Provides for a team-based approach to skills-based agent assignment in task routing systems.  According to one embodiment, performing skills-based task assignments in a task routing system can comprise identifying a team of agents.  The team of agents can comprise a plurality of agents handling a currently assigned task but expected to become available for assignment of a new task.  Each agent of the team of agents can be earmarked to one of a plurality of new tasks selected from a queue of tasks.  At some point, one of the agents of the team can be detected as being available and the agent detected as being available can be assigned to one of the plurality of new tasks based at least in part on consideration of the earmarking of the agents of the team to the plurality of new tasks.
Laredo et al., (US 2011/0216897): Discloses a contact center to provide information to one or more users in response to one or more inquiries from the one or more users is presented.  For example, the method includes accessing, using at least one client adaptor, at least one agent group that includes at least one agent having knowledge regarding the one or more inquiries.  
McCord et al., (US 2018/0121766): enhanced human/machine workforce management using reinforcement learning.
Desai et al., (US 2015/0016600): Discusses a concept configured to receive a request to route a call from an interactive voice response system; obtain information associated with the call; and obtain one or more metrics associated with a plurality of automatic call distribution centers.  The logic may be further configured to select a rule to route the call based on the information associated with the call; and select a particular automatic call distribution center for the call based on the selected rule, based on the obtained information associated with the call, and based on the obtained one or more metrics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683